Citation Nr: 1342887	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from April 2005 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.   

Although the issues of entitlement to service connection for low back disability and right knee disability were also developed for appellate consideration, they were resolved in a September 2013 rating decision granting service connection for both disabilities.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

In his October 2011 substantive appeal, the Veteran requested a hearing before the Board at the local RO.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn his Travel Board hearing request.

Since Travel Board hearings before the Board are scheduled by the RO, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

